Per Curiam.
e The case of Spence v. White, (1 Johns. Cas. 102.) is in point, and in favour of the motion. The plaintiE’s attorney has a lien for his costs only on the net balance due, after the defendant’s charges in that suit are deducted. The attorney acts upon the credit of his J r e e client, and his lien cannot interfere with the equitable arrangement between the parties. It is subject to the equitable claims of the parties. 1 his is the principle sanctioned by the cases in 2 Bos. & Pull. 28. and 4 Bos. & Pull. 22. and which is the rule adopted by this court.
Motion granted.